Maupin, J.,
concurring:
While I agree entirely with the majority, I write separately to expand on the issue arising from the trial court’s interaction with a prospective juror concerning “personal injury” attorneys.
In this day and age, derision of the legal profession has become standard fare. This is as unfortunate as it is unfair to almost every lawyer in this land. As we in the profession understand, lawyers perform vital functions in our democracy. Without lawyers doing their jobs every day in and out of the courtroom, protection of basic human rights and freedoms would literally disappear. This is so whether the attorney practices “personal injury” law, prosecutes criminal actions, defends persons accused of criminal misconduct, or engages in any other specialty of the law.
The trial judge below clearly intended to mollify the prospective juror and, without question, had no intent to prejudice Ms. Holderer’s case. However, the remark did have the potential of reenforcing an attitude based upon ignorance of the role attorneys’ play in our society. In stating my absolute belief that this trial judge, a respected jurist of ability and integrity, shares my beliefs regarding the nobility of our profession, I wish to express my hope that this is the last time we have an opportunity to comment on such an issue.